FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE JULIO HUERTA GUERRERO,                       No. 09-70714

               Petitioner,                        Agency No. A079-165-365

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Julio Huerta Guerrero, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims de novo, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001), and we deny the

petition for review.

      We reject Huerta Guerrero’s contention that his equal protection and due

process rights were violated because he should have been allowed to apply for

suspension of deportation relief. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1108-09 (9th Cir. 2003) (Congress comported with equal protection and due

process when it repealed suspension of deportation for aliens placed in removal

proceedings on or after April 1, 1997); Jimenez-Angeles v. Ashcroft, 291 F.3d 594,

602-03 (9th Cir. 2002) (line-drawing decisions made by Congress or the Executive

Branch in immigration matters must be upheld if they are rationally related to a

legitimate government purpose).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70714